Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-2 remain for examination, wherein claim 1 is an independent claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In the instant case, the term “specific direction” is unclear need further clarification. Proper amendment is necessary.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 

Claims 1-2 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tsuge et al (US-PG-pub 2013/0153368 A1 listed in IDS filed on 11/13/2018, corresponding to US 8,915,352 B2, thereafter PG’368) in view of Kikuchi et al (US-PG-pub 2015/0361515 A1, thereafter PG’515).
Regarding claim 1, PG’368 teaches a manufacturing process of producing reduced iron in a rotary hearth furnace (Abstract, Fig.1-3 of PG’368) with traveling direction R (par.[0102] of PG’368), which reads on the claimed iron reducing process in a reduction-melting furnace hearth that travels in a specific direction as recited in the instant claim. PG’368 teaches raw material charging process including feeding lump-formed materials, each of which contains a carbonaceous reducing agent and an iron oxide and is formed into a lump, to a mobile reduction melting furnace as reduced iron materials onto the hearth floor (Claim 1, par.[0001], [0010], and [0100]-[0106] of PG’368), and PG’368 teaches that the furnace hearth covered with hearth floor materials (par.[0013]-[0015], [0054], and [0122] of PG’368), which reads on the raw material charging step as recited in the instant claim. PG’368 specify iron reducing and discharging (claim 1, Fig.3, and par.[0054] of PG’368), which reads on the reducing and discharging process as claimed in the instant claim. PG’368 does not specify the particle size of the m (table 8 and par.[0035] of PG’515), which reads on the claimed carbon material size and distribution as recited in the instant claim.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the particle diameters of carbon materials and the particle size distribution as demonstrated by PG’515 in the process of PG’368 in order to improve the productivity of the reduced iron agglomerate. (Abstract, examples, and par.[0035] of PG’515).
Regarding claim 2, PG’368 teaches ball shape feeding material (table 1 of PG’368) and PG’368 teaches charging the raw material from a feeding system above the hearth (Fig.3-5 of PG’368) and the dropping height is adjustable (Fig.9 and 12 of PG’368), which overlaps the claimed dropping height as recited facie case of obviousness. MPEP 2144 05 I. it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the dropping height from the disclosure of PG’368 as claimed in the instant claim since PG’368 teaches the same manufacturing process of producing reduced iron in a rotary hearth furnace throughout whole disclosing range. Since PG’368 in view of PG’515 teaches the similar dropping height for the same raw material in the same iron reducing process, the similar horizontal velocity as claimed for the raw material would be highly expected in the process of PG’368 in view of PG’515. MPEP 2112 01 and 2145 II.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-9 of copending application No. 15/547,864 (US 10,571,193 B2) in view of Kikuchi et al (US-PG-pub 2015/0361515 A1, thereafter PG’515).  
Regarding claims 1-2, although the conflicting claims are not identical, they are not patentable distinct from each other because claims 1-9 of copending application No. 15/547,864 (US 10,571,193 B2) teaches all of the essential manufacturing steps including raw material charging step; reduced iron discharging step; and hearth floor covered by carbon included hearth covering material as recited in the instant claim 1, and teaches charging the raw material from a lower surface of the ceiling and give a horizontal velocity as recited in the instant claim 2. Claims 1-9 of copending application No. 15/547,864 (US 10,571,193 B2) does not specify particle size of carbon materials as recited in the instant claim 1. PG’515 teaches a manufacturing process of a reduced iron agglomerate, which comprises introducing an agglomerate comprising an iron-oxide-m (table 8 and par.[0035] of PG’515), which reads on the claimed carbon material size and distribution as recited in the instant claim. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the particle diameters of carbon materials as demonstrated by PG’515 in the process of claims 1-9 of copending application No. 15/547,864 (US 10,571,193 B2) in order to improve the productivity of the reduced iron (Abstract and par.[0035] of PG’515). Thus, no patentable distinction was found in the instant claims compared with claims 1-9 of copending application No. 15/547,864 (US 10,571,193 B2) in view of PG’515.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.